          Case 3:19-cr-03932-DB Document 34 Filed 07/07/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            EL PASO DIVISION
USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      EP:19-CR-03932(1)-DB
                                                §
(1) ALEJANDRO CARRILLO                          §

                             ORDER RESETTING PLEA
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
PLEA in District Courtroom, Room 722, on the 7th Floor of the United States Courthouse, 525
Magoffin Avenue, El Paso, TX, on Thursday, July 09, 2020 at 01:30 PM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 7th day of July, 2020.




                                                ______________________________
                                                DAVID BRIONES
                                                SENIOR U.S. DISTRICT JUDGE
